 BIG BOY RIGGING SERVICE,INC.69Big Boy Rigging Service,Inc.andConstruction,Building Mate-rialDrivers,Warehousemen&Helpers Local Union No. 311,International Brotherhood of Teamsters,Chauffeurs,Ware-housemen&Helpers of America.Case No. 5-CA-2531. July31, 1964DECISION AND ORDEROn April 14, 1964, Trial Examiner Morton D. Friedman issued hisDecision in the above-entitled proceeding, finding that the Respondenthad not engaged in the unfair labor practices alleged in the complaintand recommending dismissal of the complaint in its entirety, as setforth in the attached Trial Examiner's Decision.Thereafter, the'General Counsel filed exceptions to the Trial Examiner's Decision anda supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the General Counsel's exceptions and brief, andthe entire record in this proceeding, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner only to theextent consistent herewith.The facts, which are virtually undisputed, show that the Union hasbeen the contractual representative of the Respondent's riggers,drivers, and helpers for several years, but the Respondent, with theknowledge of its employees, had for some time paid wage rates lowerthan the union scale set forth in the contract.Early in July 1963,the Respondent hired an additional rigger, on a temporary basis, andpaid him the contract rate.As a consequence, employees Oxendine,Ross, Taylor, and Smith arranged to meet at a street corner on Satur-day, July 13, a nonworking day, and go to the union hall to protestthe fact that they were being paid less than the contract rates. Theywere intercepted at the street corner by the Respondent's president,Edward Farmer, and his son, Respondent's vice president, and in-vited to the president's home.There the employees explained thatthey wanted to be paid the contract rates. Farmer explained that theRespondent could not afford to pay those rates on a full-time basis,but offered to pay union scale and employ the men only when riggingwork was available, or to continue the practice of employing them ona full-time basis, to do rigging and other types of work, at the lower`rates.Nothing was resolved at thatmeeting.148 NLRB No. 12. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen the employees reported for work on Monday, July 15, VicePresident Farmer told all of them that the Respondent no longer hadany rigging work, but that any employees who wanted to do so couldgo to work for Masson's Transfer 1 on the same terms and conditionsas they previously had enjoyed.All but seven of the employees ac-cepted such transfers.The Respondent thereafter ceased checkingoff dues and contributing to the union welfare and pension funds, asit had been doing under the terms of the contract.The seven employees who refused the transfers, including the fourwho had met with the Farmers on Saturday, went to the union hall,where they complained to the business agent about not receiving unionscale.Several days later, Vice President Farmer again told the em-ployees who had refused the transfers that the Respondent had nowork for them, but they could go to work for Masson's, and offered togive them a raise and pay their union dues if they would do so. Allthe employees who had not already accepted transfers to Masson'sagreed to do so on these terms except Oxendine, Smith, and Logan,the three complainants herein.They took the position, to which theyadhered thereafter, that they, would transfer only if they were giventhe contract wage rates on a full-time basis.Neither Oxendine norLogan has been employed by the Respondent or Masson's since theseevents; Smith was called in for only 1 day's work for Masson's, forwhich he was paid the union wage scale.At the beginning of August, the Union filed a grievance allegingviolations of the contract wage provisions and demanding backpaycovering the d i iference between the contract rates and the rates paid.Within a few days after the grievance meeting, President Farmerasked the employees to sign statements absolving the Respondentfrom any backpay obligation.All the employees then working signedsuch statements.On August 5, Farmer called in Oxendine, Smith,and Logan, said that he was sorry for what had happened, asked themto sign the backpay releases, and told them everything would be "allright" if they signed.All three refused to sign, whereupon Farmerwalked out, saying, "Before I see you get a nickel, I'll see you deadin Hell."1.It is apparent from the foregoing that, when the Respondentlearned that its employees were going to protest to the Union aboutbeing paid less than the contract rates, the Respondent sought first todissuade them from this course of action.When it did not succeed, itclaimed to have no work for the elnnloyees, but offered to transferthem to Masson's, which it controlled and which was not covered byiWe adopt the Trial Examiner's finding that the Respondent and Masson's,which theRespondent had acquired about a year before the events here involved,constitute a singleemployer within the meaning of the Act. BIG BOY RIGGING SERVICE, INC.71any collective-bargaining agreement.Like the Trial Examiner, wefind unpersuasive the Respondent's contention that it transferred itsemployees to Masson's for economic reasons.On the contrary, we areconvinced, from our examination of the entire record, that the Re-spondent went through the bookkeeping transaction of transferringits employees to Masson's in an effort to avoid its obligations underthe union contract.This is apparent from the Respondent's entirecourse of conduct, including its disregard of terms of the contractwith the Union, its bargaining with individual employees, its offers.of various employment benefits to different employees, and the natureand timing of the transfers.We are convinced, therefore, that theRespondent was motivated throughout the events here in issue by adetermination to forestall any attempt by the employees, directly orthrough the Union, to enforce the terms of the contract, and that, inthe process of doing so, it resolved to get rid of its contract with theUnion.As the Respondent required its employees to transfer to an-other of its operations in order to achieve this unlawful purpose, wefind that the transfers were violative of Section 8(a) (3) and (1) ofthe Act 2As noted above, all the Respondent's employees except the threecomplainants accepted the transfers to Masson's at the same or higherwages than they had been receiving.The three complainants, how-ever, refused to transfer, took the position that they would not work,whether for the Respondent or Masson's, except on the basis of full-time work at the contract wage rates, and have maintained this posi-tion ever since. It is thus apparent that they were withholding theirservices in an attempt to pressure the Respondent into granting theirwage demands. The Trial Examiner found, and we agree, that thisconstituted a protected concerted activity.While the Respondent's unlawful transfers, which precipitated theevents culminating in the cessation of employment of these employees,would otherwise warrant a reinstatement and make-whole order, wedeem such an order inappropriate in view of the concerted withhold-ing by these employees of their services until their wage demandswere met, on which they embarked almost simultaneously with theunlawful transfers.We shall, therefore, require the Respondent toremedy its unlawful conduct by reinstating the three complainants,upon application, but we shall not, under the circumstances of thiscase, issue a make-whole order.2 The Great Atlantic & Pacific Tea Co., Inc.,141 NLRB 1.While there is evidence in the record indicating that the Respondent also violated see,tion 8(a) (5) of the Act by bargaining individually with its employees regarding the termsand conditions of their employment,in disregard of their established bargaining repre-sentative,we shall make no findings thereon as such violations were not alleged in thecomplaint or litigated by the parties. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARD.2.The Trial Examiner found that the Respondent did not, as al-leged in the complaint, promise benefits to its employees if they wouldrefrain from engaging in union or concerted activities, in violation ofSection 8 (a) (1) of the Act.We find merit in the General Counsel'sexceptions to this finding.The Trial Examiner found that the Respondent's offers to certainemployees to increase their wages and pay their union dues if theywould transfer to Masson's were made to "assure the continuance ofits business activity."We are convinced, however, that these promisesof benefit were made, at least in part, in furtherance of the Respond-ent's unlawful purposes, as found herein above.We find, therefore,that the Respondent thereby interfered with, restrained, and coercedits employees in violation of Section 8 (a) (1) of the Act .3THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth above, occurring in connec-tion with its operations described in the Trial Examiner's Decision,have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead, and have led,to labor disputes burdening and obstructing commerce and the freeflow of commerce.THE REMEDYHaving found that the Respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom and totake certain affirmative action designed to effectuate the policies ofthe Act.We have found that the Respondent discriminated with regard tothe tenure and the terms and conditions of employment of its em-ployees in violation of the Act.We have found further, however,that all the employees so discriminated against except the three com-plainants accepted the transfers at the same or higher wage rates, andhave been employed since then.As we have also found that the threecomplainants have, during the entire period in question, concertedlywithheld their services until their wage demands were met, we shallrequire the Respondent, upon their application to return to work, toreinstate them to their former or substantially equivalent positions,and, in the event of a failure to reinstate them, upon application, topay them backpay, from 5 days after such failure.In view of the nature of the Respondent's unfair labor practicesfound herein, we shall issue a broad cease-and-desist order.43Kelly Brothers Nurseries, Inc.,145 NLRB 285.'N L R.B. v. EntwistleMfg.Co.,120 F. 2d532 (C.A. 4). BIG BOY RIGGING SERVICE, INC.73Upon the basis of the foregoing findings of fact, and on the recordds a whole, we make the following :CONCLUSIONS or LAW1.Big Boy Rigging Service, Inc., is an employer within the mean-ing of Section 2(2) of the Act, and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.Construction, Building Material Drivers, Warehousemen & Help-ers Local Union No. 311, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, is a labor organi-zation within the meaning of Section 2(5) of the Act.3.By discriminating with regard to the tenure and the terms andconditions of employment of its employees in order to avoid its obli-gations under a collective-bargaining agreement with the above-named Union, the Respondent has violated Section 8(a) (3) and (1)of the Act.4.By promising benefits to its employees in furtherance of its un-lawful purposes, the Respondent has interfered with, restrained, andcoerced its employees in, the exercise-of the rights guaranteed by Sec-tion 7 of the Act, in violation of Section 8(a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent, Big Boy Rigging Service, Inc., Baltimore, Maryland, itsofficers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in, or activities on behalf of, Con-struction, Building Material Drivers, Warehousemen & Helpers LocalUnion No. 311, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, or any other labor organiza-tion, by discriminating against its employees in regard to hire ortenure of employment or any term or condition of employment, ex-cept as authorized in Section 8(a) (3) of the Act.(b)Promising economic benefits to induce its employees to refrainfrom engaging in union or concerted activities.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectively 74DECISIONSOF NATIONAL LABORRELATIONS BOARDthrough representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act, or torefrain from any and all such activities, except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as authorized by Section 8 (a) (3) of the Act, asmodified by the Labor-Management Reporting and Disclosure Actof 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Upon application, offer James Oxendine, Wilson Smith, andRaymond Logan reinstatement to their former or substantially equiva-lent positions, without prejudice to their seniority or other rights andprivileges, and make them whole, in the event of a failure to reinstatethem, for the period beginning 5 days after their application, in themanner set forth in the section above entitled "'The Remedy."(b)Notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstate-ment upon application in accordance with the Selective Service Actand the Universal Military Training and Service Act of 1948, asamended, after discharge from the Armed Forces.(c)Preserve and, upon request, make available to the Board andits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary or useful to determine the rights ofreinstatement and the backpay, if any, due under the terms of thisOrder.(d)Post at its plant in Baltimore, Maryland, copies of the at-tached notice marked "Appendix." e Copies of such notice, to be fur-nished by the Regional Director for Region 5, shall, after being dulysigned by an authorized representative of the Respondent, be postedimmediately upon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps have been taken to complyherewith.5In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order." BIG-BOY RIGGING SERVICE,,_INC.75.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of,the National Labor RelationsBoard, and in order to effectuate the.policies of the National LaborRelations Act, as.' amended, we hereby notify' our employees that :WE WILL NOT discourage membership in, or activities on be-half of, Construction, Building Material Drivers, Warehousemen& Helpers Local Union No. 311, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of America, orany other labor organization, by discriminating in regard to thehire or tenure of employment or.any terms or conditions of em=ployment of our employees; except as authorized in Section8 (a) (3) of the Act.WE WILL NOT promise. economic benefits to induce our employ-ees to refrain from engaging in union or concerted activities.WE WILL, upon application, offer James Oxendine, WilsonSmith, and Raymond Logan reinstatement to their former or.substantially equivalent, positions,without prejudice to theirseniority or other rights and privileges.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their rights guaranteedby Section 7 of the Act, except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Sec-tion 8 (a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.All our employees are free to become, remain, or to -refrain frombecoming or remaining members of the above-named or any otherlabor organization, except to the extent that this right may be affectedby an agreement in conformity with Section 8 (a) (3) of the Act, asamended.BIG Boy RIGGING SERVICE, INC.,Employer.Dated----------------By--------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presentlyserving in the Armed Forces of the United States of their right to fullreinstatement upon application in accordance with the Selective Serv-iceAct and the Universal Military Training and Service Act of1948, as amended, after discharge from the Armed Forces. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for '60 , consecutive days from thedate of posting, and must not be altered, defaced, or coveredby anyother material.Employees may communicate directly with the Board's RegionalOffice, Sixth Floor, 707 North Calvert Street, Baltimore, Maryland,Telephone No. 752-8460, Extension 2100, if they have any questionconcerning this notice or compliance with its provisions.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEUpona charge filed on July 25;1963,by Construction,Building Material Drivers,Warehousemen&Helpers Local UnionNo. 311,International Brotherhood of Team-sters,Chauffeurs,Warehousemen&Helpers of America,herein referred to as theUnion or ChargingParty,the Regional Director for Region 5 of the National LaborRelations Board,herein called the Board,issued a complaint on behalf of GeneralCounsel of the Board against Big Boy Rigging Service, Inc., hereinafter referred toas the Respondent or the Company, on October 8, 1963, alleging violations of Sec-tion 8(a)(1) and(3) of the National Labor Relations Act, as amended(29 U.S.C.Sec. 151,et seq.),herein called the Act.In its duly filed answer to the aforesaidcomplaint,Respondent,while admitting certain of the allegations thereof, deniedthe commission of any unfair labor practices.Pursuant to notice,a hearing was held before Trial Examiner Morton D.Friedmanin Baltimore,Maryland,on December 2, 1963.All parties wererepresented andwere afforded full opportunity to be heard,to introduce relevant evidence,to pre-sent oral argument,and to file briefs.Oral argument was waived.Briefs were filedby theRespondent and counsel for the General Counsel.Uponconsideration of the entire record in this case,including the briefs of theparties, and upon my observation of the demeanor of each of the witnesses testify-ing before me, I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF THE RESPONDENTRespondent,at all times material herein, is and has been a Maryland corporationwith its place of business in Baltimore,Maryland,where it is engaged in heavy haul-ing and rigging business.During the 12-month period immediately preceding theissuance of the complaint herein,a representative period,the Respondent performedservices valued in excess of $50,000, for employers who received goods and materialsvalued in excess of $50,000, directly from places and points located outside theState of Maryland.It is admitted,and I find and conclude,that the Respondent is engaged in com-merce within the meaning of the Act and that it will effectuate the policies of theAct to assert jurisdiction herein.11.THE LABOR ORGANIZATION INVOLVEDIt is admitted,and I find,that the Union is a labor organization within the mean-ing of Section 2(5) of the Act.III.THE ISSSUES1.Whether the Respondent discharged employees Wilson Smith, James Oxendine,and Raymond Logan,either constructively or directly, and, if so, whether such dis-charge resulted from their membership in, or activities on behalf of,or adherenceto, the Union.2.Whether the Respondent,by promising and giving to its employees wage in-creases, and by paying the employees'union dues, did so on condition that the em-ployees refrain from concerted or union activities or to induce them to refrain fromsuch activities. BIG BOY RIGGING SERVICE, INC.77IV.THE UNFAIR LABOR PRACTICESA. BackgroundAs noted above, the Respondent is in the heavy hauling and rigging business inand about the city of Baltimore, Maryland. Its employees are, for the most part,riggers, drivers, and helpers.For a number of years before the date of the eventsherein, these employees had been members of the Union and the Respondent had hada bargaining agreement with the Union which, among other things, established wagerates for the several classifications of employees. It is undisputed, however, thatduring that period of time the Respondent did not pay wages at the contractual scale,but at rates lower than those prescribed by the bargaining agreement.There is no direct evidence that the Union had knowledge of this practice beforeJuly 13, 1963.1However, most if not all of the employees knew that they were being paid at arate under the union scale.Thus employees Charles E. Ross, Wilford Taylor, andJames Alston each credibly testified, without contradiction, that he had known thathe was being paid under the union scale and had so known since the date he washired.Therefore, it must be assumed that as the employees were working at lessthan union scale for those years they must have done so upon their individual assents.This, at least, lends doubt to the Union's professed lack of knowledge.2Sharing offices with the Respondent is a corporation known as Masson's Transfer,Inc., hereinafter referred to as Masson.UntilMarch 1962, Masson was unincorpo-rated and was the sole proprietorship of John J. Dorsey.He conducted his businessat premises separate and apart from the Respondent.Around March 1962, Dorseyfound himself to be in financial difficulties and sold his business to the Respondent.With this went some of the equipment and machinery which had belonged to Masson,Masson's goodwill, and Masson's name.Thereafter Masson was incorporated andall of the stock issued to a Mr. Buckman who was a former office manager of theRespondent.Neither Dorsey nor Edward B. Farmer, Respondent's vice president,known as "Charlie" Farmer, could testify as to whether Farmer's father, the Re-spondent's president, or the Respondent, or Buckman, or any of them had financedthe purchase of Masson and the setting up of the corporation.All that each couldtestify to was that all of the stock of Masson was issued to Buckman and has beenheld by him since the date of incorporation.3Evidently,Masson remained ratherdormant after being incorporated and was moved into the offices of the Respondent.Dorsey, who remained with Masson, occupied, and still occupies, a desk in the officeof the Respondent.During most of the period from March 1962 until July 13, 1963,Dorsey worked, for the most part, for the Respondent and Masson had no em-ployees on its payroll with the exception of an office worker who also occupied spacein the Respondent's office.Masson did have work from time to time at which timesithired employees on a day-by-day basis.However, as stated before, it was dormantfor the most part.Thus matters stood, as heretofore outlined, on July 13, 1963, the day on whichthe events alleged to constitute the unfair labor practice herein began to unfold.B. The eventsA short time before July 13, 1963, the Respondent, at a busy period, hired anextra employee and paid him at the contract rate (union scale).The regular em-ployees heard about this and a group of them consisting of James Oxendine, CharlesE. Ross, Wilford Taylor, and Wilson Smith agreed to meet at a street corner in the1 Leo DaLesio, the only union representative to testify, was not asked about the Union'sknowledge or lack thereof.Edward B Farmer, the Respondent's vice president, testifiedthat he did not inform the Union of the practice and he did not know whether his father,who was Respondent's president, had informed the Union2 Illustrative of the confusion as to whether the' Union had knowledge is the testimonyof employee Charles E. Ross to the effect that in all the years he worked for the Respond-ent and held union membership, he had never seen the union delegate or business agentat the Respondent's premises.This was unrefuted by DeLesio, the union business agent,who testified as a rebuttal witness after Ross had testifiedAccordingly, and from myobservation of him, I credit Ross.3 Buckman is no longer connected with the Respondent and is now living away from thecity of Baltimore. 78DECISIONSOF NATIONALLABOR RELATIONS BOARDcity on Saturday, July 13, and to proceed from thereto the unionhall to protest tothe Union because, according to Oxendine's testimony,"We discovered we was beingunderpaid."The Farmers, father andson, heardof the discontent and of the proposed visit tothe Union, intercepted the men on the street corner, and invited them to the seniorFarmer's home where the matter was discussed.The employees explained to theFarmers that they wanted to be paid at the contract rates.The senior Farmer explained to the employees assembled that he would pay them,the union scale but that they would only work when there was rigging work to bedone.Otherwise they could work at the rates that they had been working at andwork full time?Nothing further was accomplished at that meeting beyond merediscussion and the presentation of opposing views.At any rate the men, accordingto Oxendine, realized at the end of thatmeetingthat they could not getunion scalefor full-time work.It is evident, and there is not much dispute, that the rigging business was rathersporadic.Thus, the Respondent had kept its crew busy throughout the year by giv-ing them work around the yardcleaningand keeping the premises in good order.Thismeantthat the men were afforded a full week's work each week whereas hadthey just been engaged in their classificationas riggersand had been paid at riggersrates they probably would have earned far less over any yearly period.On July 15, the Monday after the meeting in Farmer's home, the men reported towork at their usual time and a group consisting of the four individuals who attendedthe meeting at Farmer's home were met by Vice President Farmer, who told themthat the Respondent had no work for them but that they could go to work forMasson on the same terms and conditions under which they had worked for theRespondent.All of the men reporting that day were told the same thing.Ulti-mately seven men left and went to the union hall. They were Ross, Taylor, Alston,Logan, Smith, Oxendine, and Hickman.At the union hall they complained to LeaDaLesio, the Union's business agent, about the fact that they were not receivingunion scale and gave to DaLesio their check stubs so that he could attempt tocollect for them the difference between the scale that they received and the unionscale.5Each day thereafter for a period of about a week Oxendine reported to the Re-spondent and each day he was told there was no work.At the end of the week,or the beginning of the next week, Charlie Farmer asked Oxendine, Smith, Ross,and Taylor to come in and talk to him.He told the men that the Respondent hadno work but that the men could go to work for Masson and he would give thema raise.Farmer explained to the men that he could not pay the contractual wagerate but was willing to give thema raiseand pay union dues for them if they wouldcome back to work.This was not agreeable to Oxendine and the latter walked out of the meeting.Smith walked out with him.They insisted they wanted union scale and Farmerstated that there was,-no more to talk about.Ross and Taylor remained and thenext workday they were put back to work, at a raise in rate.6Although RaymondLogan did not attend that particularmeeting,he also remained away from theRespondent's premisesand has not returned to work.Also from about the time of the transfer of the men from the Respondent'spayroll to Masson's payroll, a number of the men received wage increases and theRespondent, through Charlie Farmer, has paid theiruniondues for them.Beforethe transfer was made the dues were deducted .from their earnings pursuant to acheckoff clause of the agreement between the Respondent and the Union.How-ever, once the transfer was made to Masson, the Respondent ceased checking offdues and ceasedmakingcontributions to the welfareand pensionfund of the Unionin conflict with the provisions therefor in the collective-bargainingagreement be-tween the Respondent and the Union.4From the credited testimony of Charlie.Farmer, Charles E.Ross, and Wilford Tayloras confirmed by the testimony of Oxendine and Wilson Smith. Because there Is no realconflict In the testimony as to what occurred at this meeting, I credit Farmer,Ross, andTaylor with their testimony with regard thereto. I also observed these Individuals andmy conclusion upon my observation of them was that as to these matters they were com-pletely credible.6From credited portions of the. testimony of, Oxendine and the admissions of Ross andTaylor.6 From the testimony of Oxendine,Farmer,and Ross.None of this testimony is in con-flict and, accordingly,I credit the testimony of all of these three individuals insofar asthismeeting is concerned. BIG BOY RIGGING SERVICE, INC.79)With regard to the raises, Charlie Farmer admitted that as to those employeeswho did not protest the transfer to Masson and did not protest the fact that theywere not receiving union scale, there were no raises and at the time of the hearingthese employees were still being paid at the rates they received before the transferof the payroll to Masson.With regard to the relationship between Masson and the Respondent, Charlie,Farmer admitted that they are, for all intents and purposes, a single employer-When rigging work comes into the Respondent it is turned over to Masson whichdoes the work on a subcontract basis.However, Masson does exactly as the Re-spondent wants it to do.Moreover, the paychecks for Masson's employees aresigned by Charlie Farmer.Additionally, all of Masson's secretarial and office workis provided by Respondent without recompense therefor.Although the real owner-ship of Masson is unresolved in the record which only shows that Buckman is theregistered holder of all of Masson's stock, the evidence, including Farmer's admis-sions, above set forth, leads to the conclusion that the, Respondent and Massonconstitute a single employer within the meaning of the Act and I so find.Around the first or second week in August 1963, President Farmer had a numberof the employees sign releases which relieved the Respondent from liability forany differences in wages due to any of the employees by reason of the contract be-tween the Respondent and the Union.This was an attempt, evidently, to forestallany action by the Union on behalf of the employees to collect the differencesbetween the rate paid by the Respondent and the rate called for by the bargainingagreement.On August 5, 1963, Oxendine went back to the office of the Respondent andspoke to the senior Farmer.With him were Wilson Smith and Raymond Logan.They went there at the request of the elder Farmer.Farmer stated that he wassorry about what had occurred and that he had a paper which he wanted them toread and sign.He told them that everything would be "all right" if they signedthe papers.The three men refused to sign the paper.Evidently this paper wasthe release which other employees had signed.When the men refused to sign therelease,Farmer walked out and on his way out stated, "Before I see you get anickel, I'll see you dead in Hell." It should be noted that during that entireconversation nothing was stated by the elder Farmer making it a condition of employ-ment that the men sign releases.Moreover, Oxendine and Smith admitted on cross-examination that they did notcare who they worked for so long as they received union scale.They stated thatthey would not work without being paid union scale and that it did not make anydifference to them for whom they worked. Oxendine specifically admitted thatbecause the Company could not or would not pay him the contractual scale herefused to work for Masson from July 13, 1963, to the time of the hearing.?With regard to the reasons why employees were changed from the Respondent'spayroll to Masson's payroll, Charlie Farmer testified that he took over as vice presi-dent of the Respondent and as the active manager thereof early in 1963.Afterhe took over and until April 1963, the business was prosperous.However, afterthe beginning of April 1963 business dropped off but the Respondent's expensescontinued.Accordingly, Farmer had to look for ways to save money.One ofthe items which was called to his attention was the fact that the Company was pay-ing premiums for workman's compensation insurance at the very high rate setfor riggers.This meant that when the payroll was audited for the purpose ofdetermining the amount of workman's compensation to be paid, that rate was deter-mined at the percentage fixed for rigging work regardless of what was done by theemployees.Upon consultation with his insurance adviser, Farmer was advisedto transfer the rigging employees from the payroll of the Respondent to that, ofMasson to save on compensation insurance premium rates. In this way the Re-spondent was able to have the compensation rates determined by the actual jobsthemen did instead of at a single rate fixed at the high rigger rate.Accordingto Farmer, this meant a saving of some $2,400 per year which, in the light of thefact that the Company was not making money, was a critical amount.Therefore, upon the advice of his insurance adviser, Farmer made the transferand transferred the employees from the payroll of the Respondent to the payrollofMasson.According to Farmer, this was the sole reason for transferring themen.According to Farmer, the discontent of the men and the fact that some ofthem wanted to be paid at the scale fixed in the bargaining agreement with the7Most of the foregoingis from thecredited testimony of General Counsel'switnessesOxendine and Smith.Logan, the third alleged discriminatee,did nottestify. soDECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion had nothing to do with the transfer.The sense of Farmer's testimony is thatthe transfer was no more than a book transfer which enabled him to effectuate thesavings as outlined by his insurance adviser.However, some doubt is cast upon Farmer's claimthat the sole reason for thetransferwas as set forth above.Actually, as noted above, Farmer was willingto raise the pay of the employees in order to induce them to stay on and work underthe same conditions in which they worked in previous years. In fact, he did givea number of the employees substantial wage rate increases. In addition, heassumed the payment of their union dues.The record does not show exactlyhow much this cost the Respondent.However, when questioned about this,Farmer stated that the payroll was now actually smaller because Oxendine, Smith,and Logan refused to return to the payroll and, moreover, two other employeeshave left the Respondent's employ for reasons of their own.However, this wasnot the case when the transfer was made.It isquite evident that Masson throughFarmer was willing to take on all of the employees at a wage rate increase. Itwould seem, therefore, that under these circumstances, the total savings to theRespondent could not have been more than a few hundred dollars at the verymost inasmuch as the wage rate increases would seem to have been sufficient towipe out, or to more or less neutralize, any of the savings which were effectuatedby the transfer of the men to Masson's payroll and the subsequent reduction ofworkman's compensation premiums.C. Analysis and concluding findingsThe General Counsel contends that employees Smith, Oxendine, and Loganwere engaged in protected, concerted activity when they protested the wage scalebeing paid by the Respondent and sought to assert their rights under the collective-bargaining agreement between the Union and Respondent. I find merit in thiscontention and agree that the assertion of the claim under the bargaining agree-ment was a protected, concerted activity.8The General Counsel further contends that because the above-named employeesengaged in this protected activity, their employment was terminated by the Respond-ent and that this termination came about by the Respondent's ceasing operationsunder its own name solely to deprive employees of wages and employment rightsgained through their bargainingagent.This, according to the General Counselisevidenced by (1) the wage rate increase offers to the discontented employeesand (2) the fact that Masson had no contract with the Union, and that after thetransfer the Respondent ceased making contributions to the Union's welfare andretirement funds and, instead, began to pay the employees dues for them. I donot find merit in this contention of the General Counsel.As heretofore described, the condition under which the employees of the Re-spondent worked at less than the contractual wage scale existed for a period of anumber of years. I have credited the testimony of Ross, Taylor, and Alston to theeffect that the employees knew that they were being paid less than the contractualscale.I,accordingly, have concluded that the acceptance of less than the con-tractual scale was with the consent of the employees.Therefore, I conclude and findthat the wage scale under which the employees worked, knowing that it was lessthan that required by the contract, was and remained a condition of employmentwhich they accepted for a period of time up to the work period immediately preced-ing July 13, 1963.At that time, the fact that an extra employee who had beencalled in to help at a busy period was paid at the contract scale caused discontentamong some of the employees who heretofore had been content to work at therate paid by the Respondent. It was then and then only that the Union steppedinto the picture upon the protests and complaints made to it by the discontentedemployees.Shortly thereafter, the Union made its demand upon the Respondentto pay back to the employees the difference between what they had earned andwhat the contract had called for.When the employees protested to the Farmers, they, were reminded by the Farmersthat they could be paid at the unionscaleif they worked only when work wasavailable, or they could continue to work at the rate which they had been paidand work full , time. ' And this was true both before and after the transfer of theemployees from the Respondent's payroll to the payroll of Masson. Since thisoffer by the Respondent was no more than the continuation of the working con-8Merlyn-Bonney and Clarence Bunney,d/b/a Bunney Bros.Construction Company,139 NLRB 1516,1519. BIG BOY RIGGING SERVICE, INC.81ditions under which the employees had worked for a number of years and whichthey had accepted, and to which until only recently their Union had remained silent,I cannot find that, as contended by the General Counsel, there was any change inworking conditions in the transfer of these, employees from the Respondent's payrollto the payroll of Masson.This is especially so since Masson admittedly is a partof the Respondent's business setup and the Respondent and Masson constitute, inboth fact and legal effect, a single employer within the meaning of the Act.Al-though, it is true, that after the transfer of the employees from the Respondent'spayroll to Masson's payroll, there was a period of time lasting a few days duringwhich the protesting employees did not work, this did not result from any refusalof the Respondent or of Masson to give the employees work under the same con-ditions that the latter had been accustomed to receive in the past.Rather, anyloss of work which ensued either to the protesting employees who later went backto work, or to the three alleged discriminatees who remained adamant, was the resultof their own refusal to work in protest of the then prevailing conditions.Smith,Oxendine, and Logan could have worked and, as noted above, were offered workat an increase in salary which would have been an improvement over the workingconditions under which they worked in the past.These three refused, contendingthat they would accept nothing less than full-time work at full contract rates.Thisthe Respondent claimed it could not afford to do. But I do not find that thisrefusal of the Respondent to submit to the terms required and demanded by theseemployees constituted a discharge or a termination of the employees' employment.Rather, I find that it was a deliberate choice on the part of the employees taken withfull knowledge of the consequences thereof.Moreover, the Respondent was notrequired to give the employees full-time work at full-time pay under the contract.In so concluding, I have not ignored nor failed to consider the rather thin ex-planation given by Charlie Farmer for the transfer of the employees from the Re-spondent to Masson.But, even if the transfer was made for the purpose of insome way extricating the Respondent from its obligations under the contract withthe Union, and for the purpose of thwarting the attempts of the Union to collectbackpay which the men thought was due them, there was, in fact, no terminationof employment of any of the employees which was not voluntary on their part.Whether there were violations of other sections of the Act in the Respondent'sactions which followed upon the receipt by it of the.protests of its employees, isnot before me for determination as none were alleged or litigated except the allegeddiscriminatory discharge of Smith, Oxendine, and Logan, and thesingleallegedviolation of the employees'. Section 7 rights, hereinafter discussed.I do not deem dispositive the case ofScottManufacturing Company, et al.,133NLRB 1012, cited by the General Counsel. In that case the employer, in defianceof a union contract, first discharged all its employees and then 30 days later re-opened its plant under a new name and sought to rehire some of its old employeesat lower wages, out of seniority order and upon condition that there be no unionor union contract in the plant.The Board and the court (302 F. 2d 280 (C.A. I))found that the employer ceased operation and discharged its employees for thepurpose of depriving the latter of wages and employment rights gained throughtheir bargainingagent.Here there was no such deprivation.There was no dis-charge, no break in employment continuity (except voluntary), no reduction inseniority, no refusal to have the Union in the plant. In fact the Respondent en-couraged the men to maintain union' membership. In short there was no termina-tion of employment or employment rights or any changes in working conditionsor conditions of employment .9-Accordingly, I shall recommend that that portion of the complaint whichallegesthat the employment of Smith, Oxendine, and Logan was discriminatorily terminatedbe dismissed.There remains for consideration and disposal the allegation of the complaintwhich alleges that by offering the employees a.wage increase and offering to paytheir union dues, the Respondent has unlawfully interfered with its employees'Section 7 rights in' that this offer was made in an attempt to induce them to ceasetheir concerted protected activities.There is, perhaps, on the face of the record,some reason to believe-that this was the purpose of the Respondent's offering theraise and offering to pay the union dues for its employees.This is so becausethe employees were protesting the prevailing conditions and some of them did,0 If there was a breach of contract I am neither asked nor empowered to remedy thatunder the Act unless it is also an unfair labor practice within the meaning of the Act.760-577-65-vol. 147-7 82DECISIONSOF NATIONALLABOR RELATIONS BOARDindeed, refuse to go to work for Massonimmediatelyupon the Farmers'offer of workwith Masson on July 15. In a sense,then,the offer of the raise was made to causethe employees to end their refusal to work which refusal was based upon the protestto the Respondent's paying less than the contract scale.But, the employees couldstill have protested this condition and could still have collected theirbackpay, assum-ing the same was due,evenif theyhad gone back to work for Masson.Therefore,I believe it is more consistent with the situation as it existed at the time the variousoffers of raises were made that the Respondent made these offers for the purposeof keeping the employees on the Masson payroll,which was actually the Respond-ent's payroll.Thus, the offer of the raise in pay in return for the employees'coming back to work was,I find, merely the means by which the Respondent soughtto assure the continuance of its business activity.Accordingly,I shall recommend that that portion of the complaint which allegesthat the Respondent offered raises to the employees to induce them to refrain fromand abandon their concerted protected activity be dismissed.CONCLUSIONS OF LAW1.The Respondent did not violate Section 8(a)(3) of the Act as alleged in thecomplaint.2.The Respondent did not violate Section 8(a)(1) of the Act as alleged in thecomplaint.RECOMMENDED ORDERUpon thebasis of the foregoing findingsof factand conclusionsof law, and uponthe entirerecord in the case, I recommendthat the complaint be dismissed in itsentirety.American Metal Products CompanyandInternational Union,United Automobile,Aerospace and Agricultural ImplementWorkers of America,AFL-CIO,and Its Local 1198.Case No.d6-CA-1653. August 3, 1964DECISION AND ORDEROn May 22, 1964, Trial Examiner Thomas N. Kessel issued hisDecision in the above-entitled proceeding finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesalleged in the complaint and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in theattached Trial Examiner's Decision.The Respondent filed excep-tions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3 ('b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersFanning and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicialerror wascommitted.The rulings are hereby affirmed.The Board has considered the en-tire record in this case, including the Trial Examiner's Decision andthe exceptions thereto, and hereby adopts the Trial Examiner's find-ings, conclusions, and recommendations.148 NLRB No. 16.